          Case 1:21-cv-00071-NONE-GSA Document 14 Filed 07/20/21 Page 1 of 1


1
                                   IN THE UNITED STATES DISTRICT COURT
2
                                       EASTERN DISTRICT OF CALIFORNIA
3

4
     ANTHONY MANNING,                                   CASE NO. 1:21-cv-00071-GSA
5
                                 Plaintiff,             MOTION FOR WAIVER OF REQUIREMENT FOR
6                                                       DEFENDANT TO FILE PAPER COPY OF
                            v.                          CERTIFIED ADMINISTRATIVE RECORD WITH
7                                                       THE COURT; ORDER
     KILOLO KIJAKAZI, Acting Commissioner of
8    Social Security,
9                                Defendant.
10

11
              Defendant Kilolo Kijakazi, Acting Commissioner of Social Security, hereby moves for waiver of
12
     the Court’s requirement to file a hard copy of the Certified Administrative Record (Dkt. 7 at 1). Due to
13
     the COVID-19 health emergency, Defendant is presently unable to produce a hard copy of the record to
14
     comply with the Scheduling Order. Accordingly, the Commissioner respectfully requests that the Court
15
     excuse him from the requirement.
16
     Dated: July 20, 2021                         Respectfully submitted,
17
                                                  PHILLIP A. TALBERT
18                                                Acting United States Attorney
19                                                /s/ Benjamin E. Hall
                                                  BENJAMIN E. HALL
20                                                Assistant U.S. Attorney
21

22
              IT IS SO ORDERED.
23

24
     Dated:     July 20, 2021                    /s/ Gary S. Austin_______________
25                                                 UNITED STATES MAGISTRATE JUDGE

26

27

28

                                                         1
30
